Franz Josef Fink, PhD        Exhibit 10.4
January 15, 2016
Page 1



MAXWELL TECHNOLOGIES, INC.
3888 CALLE FORTUNADA
SAN DIEGO, CA 92123
January 15, 2016
Franz Josef Fink, PhD
3888 Calle Fortunada
San Diego, CA 92123


Dear Franz:
As you know, you and Maxwell Technologies, Inc. (the “Company”) entered into a
letter agreement on April 25, 2014 relating to the terms of your employment (the
“Letter Agreement”). The Company proposes to amend the Letter Agreement to make
your compensation arrangements more consistent with that being offered to other
Company executive officers. As a result, the Letter Agreement is hereby amended
as follows:
1.Section 9(b) of the Letter Agreement is amended and restated to read as
follows:
(b)    Termination Not in Connection With Change in Control. Subject to the
requirements set forth in Section 9(a) above, if you experience a Termination
Without Cause either more than thirty (30) days prior to a Change in Control or
more than twenty-four (24) months after a Change in Control, then you will be
entitled to the following:
2.    Section 9(b)(1) of the Letter Agreement is amended and restated to read as
follows:
1.    Cash Severance. The Company will pay you an amount equal to one and
one-half times the sum of your Base Salary and your Target Bonus (at 100% of
target), payable in equal monthly installments for a period beginning on the day
after your Separation and ending on the date twelve (12) months after your
Separation. Your Base Salary and Target Bonus will be paid at the rate in effect
at the time of your Separation and in accordance with the Company’s standard
payroll procedures. Subject to the Company’s having first received an effective
Release pursuant to Section 9(a) above, these cash severance payments will
commence within sixty (60) days after your Separation and, once they commence,
will include any unpaid amounts accrued from the date of your Separation.
However, if the sixty (60)-day period described in the preceding sentence spans
two calendar years, then the payments will in any event begin in the second
calendar year.



--------------------------------------------------------------------------------

Franz Josef Fink, PhD        
January 15, 2016
Page 2



3.    Section 9(c) of the Letter Agreement is amended and restated to read as
follows:
(c)    Termination in Connection With Change in Control. Subject to the
requirements set forth in Section 9(a) above, if you experience an Involuntary
Termination either within thirty (30) days prior to a Change in Control or
within twenty-four (24) months after a Change in Control, then you will be
entitled to the following:
4.    The definition of “Change in Control” in Section 17 of the Letter
Agreement is amended and restated to read as follows:
“Change in Control” means (a) any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) becoming the “beneficial owner” (as defined
in Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the total voting power
represented by the Company’s then-outstanding voting securities; (b) the
consummation of the sale or disposition by the Company of all or substantially
all of the Company’s assets; or (c) the consummation of a merger or
consolidation of the Company with or into any other entity, other than a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) more than fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity or its parent outstanding immediately after such merger or
consolidation; or (d) a change in the composition of the Board over a period of
twelve (12) months such that individuals who are members of the Board at the
beginning of such twelve (12)-month period (the “Incumbent Board”) cease to
constitute at least a majority of the members of the Board; provided, however,
that if the appointment or election (or nomination for election) of any new
Board member was approved or recommended by a majority vote of the members of
the Incumbent Board then still in office, such new member shall be considered as
a member of the Incumbent Board. A transaction will not constitute a Change in
Control if its sole purpose is to change the state of the Company’s
incorporation or to create a holding company that will be owned in substantially
the same proportions by the persons who held the Company’s securities
immediately before such transaction. A transaction shall not constitute a Change
in Control unless such transaction also qualifies as an event under Treas. Reg.
§1.409A-3(i)(5)(v) (change in the ownership of a corporation), Treas. Reg.
§1.409A-3(i)(5)(vi) (change in the effective control of a corporation), or
Treas. Reg. §1.409A-3(i)(5)(vii) (change in the ownership of a substantial
portion of a corporation’s assets).
* * * * *
Except as expressly set forth above, the Letter Agreement remains in effect
without change.







--------------------------------------------------------------------------------

Franz Josef Fink, PhD        
January 15, 2016
Page 3





You may indicate your agreement with this amendment to the Letter Agreement by
signing and dating the enclosed duplicate original of this agreement and
returning it to me. This amendment may be executed in two counterparts, each of
which will be deemed an original, but both of which together will constitute one
and the same instrument.
Maxwell Technologies, Inc.
/s/ Mark Rossi
By: Mark Rossi
Title: Chairman of the Board


I have read and accept this amendment:
____/s/ Franz Fink_________________________
Signature of Franz Josef Fink, PhD

